Name: 2007/42/EC: Decision of the European Central Bank of 15Ã December 2006 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital ( ECB/2006/21 )
 Type: Decision
 Subject Matter: financial institutions and credit;  EU institutions and European civil service;  monetary economics;  EU finance
 Date Published: 2007-01-31

 31.1.2007 EN Official Journal of the European Union L 24/1 DECISION OF THE EUROPEAN CENTRAL BANK of 15 December 2006 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital (ECB/2006/21) (2007/42/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 29.4 and Article 49.3 thereof, Having regard to the contribution of the General Council of the European Central Bank (ECB) in accordance with the fourth indent of Article 47.2 of the Statute, Whereas: (1) Decision ECB/2004/5 of 22 April 2004 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital (1) laid down with effect from 1 May 2004 the weightings assigned to those national central banks (NCBs) that were members of the European System of Central Banks (ESCB) on 1 May 2004 in the key for subscription to the ECB's capital (hereinafter the capital key weightings and the capital key respectively). (2) In view of the accession of Bulgaria and Romania to the European Union and their respective NCBs joining the ESCB on 1 January 2007, the ECB's subscribed capital should automatically be increased pursuant to Article 49.3 of the Statute. This increase requires the calculation of the capital key weighting of each NCB that will be a member of the ESCB on 1 January 2007 by analogy with Article 29.1 and in compliance with Article 29.2 of the Statute. The ECB's expanded capital key and each NCB's capital key weighting will apply with effect from 1 January 2007. Decision ECB/2004/5 should therefore be repealed and replaced by a new decision which reflects the updated position. (3) In accordance with Council Decision 2003/517/EC of 15 July 2003 on the statistical data to be used for the adjustment of the key for subscription to the capital of the European Central Bank (2), the European Commission has provided the ECB with the statistical data to be used in determining the expanded capital key. (4) In view of Articles 3.5 and 6.6 of the Rules of Procedure of the General Council of the European Central Bank, and in view of the General Council's contribution to this Decision, the Governors of the Bulgarian National Bank and Banca NaÃ £ionalÃ  a RomÃ ¢niei have had the opportunity to submit observations regarding this Decision prior to its adoption, HAS DECIDED AS FOLLOWS: Article 1 Rounding Where the European Commission provides revised statistical data to be used in expanding the capital key and the figures do not total 100 %, the difference shall be compensated for: (i) if the total is below 100 %, by adding 0,0001 of a percentage point to the smallest share(s) in ascending order until exactly 100 % is reached; or (ii) if the total is above 100 %, by subtracting 0,0001 of a percentage point in descending order from the largest share(s) until exactly 100 % is reached. Article 2 Capital key weightings The weighting assigned to each NCB in the capital key described in Article 29 of the Statute shall be as follows with effect from 1 January 2007:  Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 2,4708 %  Bulgarian National Bank 0,8833 %  Ã eskÃ ¡ nÃ ¡rodnÃ ­ banka 1,3880 %  Danmarks Nationalbank 1,5138 %  Deutsche Bundesbank 20,5211 %  Eesti Pank 0,1703 %  Bank of Greece 1,8168 %  Banco de EspaÃ ±a 7,5498 %  Banque de France 14,3875 %  Central Bank and Financial Services Authority of Ireland 0,8885 %  Banca d'Italia 12,5297 %  Central Bank of Cyprus 0,1249 %  Latvijas Banka 0,2813 %  Lietuvos bankas 0,4178 %  Banque centrale du Luxembourg 0,1575 %  Magyar Nemzeti Bank 1,3141 %  Central Bank of Malta 0,0622 %  De Nederlandsche Bank 3,8937 %  Oesterreichische Nationalbank 2,0159 %  Narodowy Bank Polski 4,8748 %  Banco de Portugal 1,7137 %  Banca NaÃ £ionalÃ  a RomÃ ¢niei 2,5188 %  Banka Slovenije 0,3194 %  NÃ ¡rodnÃ ¡ banka Slovenska 0,6765 %  Suomen Pankki 1,2448 %  Sveriges Riksbank 2,3313 %  Bank of England 13,9337 % Article 3 Final provisions 1. This Decision shall enter into force on 1 January 2007. 2. Decision ECB/2004/5 is hereby repealed with effect from 1 January 2007. 3. References to Decision ECB/2004/5 shall be construed as being made to this Decision. Done at Frankfurt am Main, 15 December 2006. The President of the ECB Jean-Claude TRICHET (1) OJ L 205, 9.6.2004, p. 5. (2) OJ L 181, 19.7.2003, p. 43.